
	
		III
		112th CONGRESS
		2d Session
		S. RES. 617
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2012
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			December 20, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the recipient of the 2012
		  Heisman Memorial Trophy.
	
	
		Whereas, for the 78th time, the Heisman Memorial Trophy
			 has been awarded to the most outstanding collegiate football player in the
			 United States;
		Whereas Johnny Manziel overcame intense competition and
			 defied expectations during Texas A&M University’s first year in the
			 Southeastern Conference;
		Whereas Manziel led the 2012 Texas A&M Aggie football
			 team to a regular season record of 10 wins and 2 losses;
		Whereas Manziel was awarded the Davey O’Brien National
			 Quarterback Award as the top quarterback in the National Collegiate Athletic
			 Association;
		Whereas Manziel became the first freshman, and only the
			 fifth player ever, in National Collegiate Athletic Association Football Bowl
			 Subdivision history to achieve 3,000 passing yards and 1,000 rushing yards in a
			 season;
		Whereas Manziel became the first player in the Football
			 Bowl Subdivision to pass for 300 yards and rush for 100 yards in the same game
			 3 times in his career;
		Whereas Manziel holds the freshman record for quarterback
			 rushing yards (1,114) and total yards in a season (4,600);
		Whereas Manziel was assisted by the leadership of
			 Southeastern Conference Co-Coach of the Year Kevin Sumlin, the exceptional
			 protection of the offensive line anchored by Outland Trophy winner Luke
			 Joeckel, and Texas A&M’s 12th Man;
		Whereas Manziel became the second Heisman Trophy winner at
			 Texas A&M, preceded by John David Crow in 1957;
		Whereas Manziel started the development of his athletic
			 capabilities before attending Texas A&M in the cities of Tyler, Texas, and
			 Kerrville, Texas;
		Whereas 2012 marks the eighth time a player at a
			 university in Texas has won the Heisman Trophy and back-to-back years of
			 keeping the award in Texas;
		Whereas the hullabaloo of Manziel becoming the first
			 freshman to win the Heisman Trophy is another testament to the strength and
			 skill of Texas football; and
		Whereas Manziel has combined incredible talent with hard
			 work and a good heart: Now, therefore, be it
		
	
		That the Senate congratulates the
			 recipient of the 2012 Heisman Memorial Trophy.
		
